Case CaSeci-09-0240TO24- TOw¢urbeatLaseSRELEDEd G94O09/1P4Ge Paged of 30

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

EMERGENCY PLANNING
MANAGEMENT, INC.,

Plaintiff,

Vi:

THE UNITED STATES DEPARTMENT

OF EDUCATION,

Defendant.

NS se

 

BID PROTEST

REDACTED VERSION

Case No. 19-1024

Judge Thomas C. Wheeler

PLAINTIFF’S RESPONSE TO DEFENDANT’S CROSS-MOTION FOR JUDGMENT

 

ON THE ADMINISTRATIVE RECORD AND REPLY IN SUPPORT OF PLAINTIFE’S
MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

 

Dated: September 11, 2019

Of Counsel:

Matthew R. Keller

Praemia Law, PLLC

11710 Plaza America Dr., Suite 200
Reston, VA 20190

Respectfully submitted,

MATROSS EDWARDS LLC

/s/ Joshua B. Duvall
Joshua B. Duvall
Matross Edwards LLC
1717 K Street NW, Suite 900
Washington, DC 20006
202.854.9959
jduvall@matrossedwards.com

 

Attorney of Record for
Emergency Planning Management, Inc.
Case CaSeci-00-0240TO24- TOw¢urDetLateSRELEDEd G94@09/1P4Ge Pagse@ of 30

 

TABLE OF CONTENTS
Contents Page
I. INTRODUCTION 1
Il. ARGUMENT 2

A. The Court’s Decision in FMS Investment is Not Controlling and this Court Can Rule for
EPM Regardless of That Decision 2

B. The Solicitation Bundles Loan Servicing with Debt Collections Services and ED’s
Reasons for Doing So Are Not Necessary And Justified and ED’s Actions Surrounding this

Solicitation are Arbitrary, Capricious, Irrational and Contrary to Law 5

1. The Solicitation is a Bundled Requirement and ED’s Reasons For Doing So Are Not
Necessary And Justified 3

2. ED Failed to Follow the Mandatory Bundling Procedures Under the FAR During Acquisiton
Planning and The Court Should Give Little Weight to ED’s Post Hoc Justifications 7

3. As Detailed In The FAR and Title 13, a Solicitation that Provides for Teaming and
Subcontracting Does Not Mean the Solicitation is Suitable for Award to Small Business 15

4. The Mandatory Notification Requirements Under the FAR and Title 13 are Not

“Trrelevant” 16

C. The HUBZone Scheme is Irrational and Lacks Record Support 19
Il. A PERMANENT INJUNCTION IS APPROPRIATE 20
V. CONCLUSION 23
Case CaSeci-09-0240TO24- TOw¢urbeatLaseSRELEDEd G4@09/1P4Ge Pages of 30

 

TABLE OF AUTHORITIES
Page(s)

Cases
Am-Pro Protective Agency, Inc. v. U.S.,

281 F.3d 1234 (Fed. Cir. 2002)....... 0.0.0. c cece ence cece eee ee eee cece eee eeeeeeeeeeeneeeeens 19
BayFirst Solutions, LLC v. U.S.,

OR, AT erence nnn nena Rne RRR REE RE BRE RRR ERE RES 8, 14
Benchmade Knife Co. v. U.S.,

79 Fed. Cl. 731 (2007)... 0.22... cece ccc ccc cece cence cece eee e eee ee eee eeeeeneeeeeeeeeneeeeeeeeeees 6
Centech Grp., Inc. v. U.S.,

554 F.3d 1029 (Fed. Cir. 2009)... 2.2.00. e cece eee eeeeeeeeeeeeeeeeeeees 21
CHE Consulting, Inc. v. U.S.,

D2 ESE TSST CGR. Car DOWRY scicsescssseesesasscsesessssaseseseaseseseisaseissesesessaseiasaseheiaseseiasasessivasesaiaasaseisnanasee 255
Cincom Sys. v. U.S.,

37 Fed. Cl. 266 (1997)... 2... ccc ccc c ccc cence eee c cence ence eeaeeeeeeeceeenaeeeteeetaeeeneeesens 22
CW Gov't Travel, Inc. v. U.S.,

61 Fed. Cl. 559 (2004)... o.oo ccc ccc cc ccc e cence ence eee e eee eeeeeeeeeeeeeeeeseeeeeeeens 22
FMS Investment Corp. v. U.S.,

2019 Wi; 3451277, No.:19-308C (CE CL. Saly 31,2019) ccd 2304
Impresa Construzioni Geom. Domenico Garufi v. U.S.,

238 F.3d 1324 (Fed. Cir. 2001)... 2.0... occ ccc ccc ccc cece cence eee e eee ne eee eeaeeneenaeenens 19
Insight Sys. Corp. v. U.S.,

Ld PEE td alte tA ea censenennanenaenensseeeensensennnnenssnennnssenennceneannnnenseennedl 21
Magellan Corp. v. U.S.,

Ce RI EE A  essicessicacesstcecciserectsecs ens T SITTING TIS 22
PGBA, LLC v. U.S.,

57 Fed. Cl. 655 (2003)...... 0.2.00. c cece ccc c cece eee eee eee ee eee eee eee eee eeeeeeeeeeeeeeeneeeeess 22
PGBA, LLC v. U.S.,

B89.F. 30 1218 (Ped. Cit: DOD osscsccnsnnanmmncannennenncennennennennneeneRnReass 21
OMV Med., Inc. v. U.S.,

SIRs 1337 CP Geb. Cit OO cnn 8
Case CaSeci-09-0240TO24- TOw¢urbetLaseSRELEDEd G4O09/1P4Ge Pagse of 30

PricewaterhouseCoopers Public Sector, LLP v. U.S.,

L2G FO CL 328 (2008) ccc rcnonncnnnnnnoenannnnunnaunnnuannnauansunaunnuanuununannunannananaal 8, 14
Rig Masters, Inc. v. U.S.,

SPAT RN sO UI eet A GARRARD IRANIAN TERTRRRR 8
Savantage Fin. Servs., Inc. v. U.S.,

595 F.3d 1282, 1286 (Fed. Cir. 2010)... 2... c ccc ccc cece cence ence eeeeeeeeeeees passim
Tyler Constr. Grp. v. U.S.,

AOE Se 1829 Ce. Cit DOO) ssc 10
United Int’l Investigative Servs., Inc., v. U.S.,

AY Fed: CF. S12 C008) ecccenceannennneaannennneanaennaenneennaeanee nee aea een ee eaa aaa eas 22
Univ. Research Co. v. U.S.,

65 Fed. Cl. 500 (2005)... 2... ccc ccc ccc ccc cece cece cence eee eee eeeeeeeneeeeeeeeneeeneeenes 23
Vanguard Recovery Assistance v. U.S.,

Jom acl SAC.» | eee eee ee ee eee ete nt ett t tet te tt ttt et tet t tet ttt ttre tne ete ete eneenener 8
Weeks Marine, Inc. v. U.S.,

STS Sd 1352 (Ped. Cit: 2009) sscssce cesses e cerca cena ease aaa aes 22
Statutes
ST Gece eene seen reer eee eee eee 2
15 ULSC.§ 631 (DP sccccscccncssnssnssnssnnsasssnsnnsasonnonnssnsannonassnonanasonaanosoanaonanoanonemnsd 4
MS Us iS O52 oecceenconessnnsncsnanennennsnnnennennnansunnansunenneunnenneuaeumneunenaneunenneuaned 6, 15
CN
15 U.S.C. § 1692e(14)..... 2... cece ccc ee c ec ceeeceee eee eee eee e eee e ae eeeeeeeeeeeeeeeeeeeeees 13
28 U.S.C. § 1491 (DB)... 2. e ence eee e eee eee eee eeseneeeeeeeeeeeeeeenseaes 21
GAO Decisions
Sigmatech, Inc., B-296401, Aug. 10, 2005, 2005 CPD 4 156............... 0.2... c cece cece eee eeteetees 9
TRS Research: B-290644., Sept: 13,:2002:'2002 CPD 4 VSS cececccccccceesteeseeseseessceseseeesece, 10

-Iv-
Case CaSeci-00-0240TO24- TOw¢urbeatLaseSRELEDEd G4@09/1P4Ge Pages of 30

Federal Acquisition Regulation

PERS 2 iecssssssssssssseensssessepsnesusssssesnsersenssnncpnemeeasnsepsmereeneenesssmesmennel passim
BUENO ID cress 9ST SEIATSISSASSASSISSISAGSSAAL IST SSSAAE ASS ALSAASASATEASAS TENSES ASSES SEEN 8, 18
FAR § 7.107.220.2222 ccc ccc ccc ccc ccc eee cence eee e ee enna cece eeeeeeeeeeeeeeeeeeeeeeeeeeeeeees passim

Code of Federal Regulations
13 C_FLR. § 125.1222... cece cece eee eee eee eee eee eee eee ence eee e cena ene eeeeeeeeeeeeeeeaeas 16

T3 CF R.§ 125.2. ......--.------------nnnnnnnnnnnnnnnennencnnennecencnnenennnnennenencaneneenennneenenee 17, 18
Case CaSeci-09-0240TO24- TOw¢urbeatLaseSRELEDEd G4O09/1P4Ge PagsG of 30

PLAINTIFF’S RESPONSE TO DEFENDANT’S CROSS-MOTION FOR
JUDGMENT ON THE ADMINISTRATIVE RECORD AND REPLY IN
SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT ON THE
ADMINISTRATIVE RECORD

 

 

 

 

Plaintiff Emergency Planning Management, Inc. (“EPM”) respectfully submits
this Response to Defendant’s Cross-Motion for Judgment on the Administrative Record
and Reply in support of its Motion and Memorandum of Points and Authorities in

Support of its Motion for Judgment on the Administrative Record (““MJAR”).

E INTRODUCTION

EPM brings this bid protest to address the statutory and regulatory regimes that
were specifically enacted to protect small businesses from being excluded from prime
contract opportunities on Federal contracts. In simplest terms, the Solicitation is the
byproduct of ED’s unwillingness to adhere to mandatory procedural steps that Congress
enacted to protect small businesses from unnecessary and unjustified bundling. That’s
not fair. It’s also unlawful. In a Federal procurement system with a rich history of
encouraging and protecting small business participation in taxpayer-funded programs,
this Court cannot and should not accept ED’s wholesale disregard—and post hoc
justification and downplay—of these all too important procedural safeguards. As
discussed below, this Court should grant EPM’s MJAR and enjoin ED from making any

awards under the Solicitation.
Case CaSeci-00-0240TO24- TOw¢urbetLaseSRELEDEd G4@09/1P4Ge Pages? of 30

Il. ARGUMENT

A. The Court’s Decision in FMS Investment is Not Controlling and this
Court Can Rule for EPM Regardless of That Decision

It is fully within this Court’s powers (and it would be correct in so doing) to grant
EPM’s MJAR despite finding for the Government in FMS Investment Corp. v. U.S., 2019
WL 3451277, No. 19-308C (Ct. Cl. July 31, 2019) because FMS was not decided on a
small business bundling argument; rather, it was decided on a Jarge business
consolidation argument. As a result, the Government had to meet a lower threshold to
survivie judicial review. As shown below, it is therefore squarely within this Court’s
powers to grant EPM’s MJAR and to order a permanent injunction.

As an intial matter, though the Government would like this Court to review ED’s
actions to determine if they are “rationally related to the agency’s needs,” Gov’t XMJAR
at 5 (citing CHE Consulting, Inc. v. U.S., 552 F.3d 1351, 1354 (Fed. Cir. 2008)), this
Court, under APA review, must set aside an agency action where it is “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A) (2012); see also Savantage Fin. Servs., Inc. v. U.S., 595 F.3d 1282, 1286
(Fed. Cir. 2010) (stating that in a pre-award bid protest the reviewing Court must set
aside improper agency action where the “procurement procedure involved a violation of
regulation or procedure.”).

In FMS Investment, the Court found that because ED provided a “coherent and
reasonable explanation” for combining loan servicing and debt collections services, ED’s
actions did not violate the Competition in Contracting Act (“CICA”). FMS Investment,
2019 WL 3451277 at *5 (“[t]herefore, Next Gen does not violate CICA.”). The

Government’s argument that the Court “already determined, the combination of services

de
Case CaSeci-00-0240TO24- TOwdurbatLaseSRELEDEd G94O09/1P4Ge Pagss of 30

sought in ED’s BPO solicitation is necessary and justified,’ Defendant’s Cross-Motion
for Judgment on the Administrative Record and Response to Plaintiff's Motion for
Judgment on the Administrative Record (ECF No. 22, hereinafter “Gov’t XMJAR”) at 4,
is, however, an attempt to stretch a narrow ruling beyond its elasticity—it’s a red herring.

In FMS Investment, the Court did not rule on whether ED violated bundling
provisions—under the Federal Acquisition Regulation (“FAR”), the Small Business Act,
or Title 13 of the Code of Federal Regulations (“Title 13”)—that are designed to protect
prime small business contractors because the FMS plaintiffs did not make that argument
as they were not small businesses. While “bundling” and “consolidation” of contract
requirements are similar, bundling is a subset of consolidation that specifically applies
to small businesses. See FAR § 2.101 (Bundling is a “subset of consolidation that
combines two or more requirements for supplies or services, . . . that is likely to be
unsuitable for award to a small business concern[.|”). In that respect, to protect small
businesses from being excluded from prime contract opportunities, Federal agencies must
follow mandatory, procedural steps during acquisition planning to demonstrate that a
bundled requirement is “necessary and justified.” See FAR §§ 7.107-3, 7.107-4; see 15
U.S.C. § 644(e)(2); see also EPM MJAR at 23-29 (discussing the particularized statutory
and regulatory requirements the Government must follow in order to determine whether a
decision to bundle contract requirements is “necessary and justified.”’).

Given that EPM, as a small, disadvantaged, service-disabled veteran-owned small
business, is challenging the Solicitation as an unlawfully bundled requirement and that
FMS Investment did not involve a small business challenging violations of law and

regulation under the Small Business Act, the FAR, and Title 13, the Government is

oii
Case CaSeci-00-0240TO24- TOw¢urbatLaseSRELEDEd G4@09/1P4Ge PagsoO of 30

simply wrong to conclude that “the rationale for the combination of services [advanced in
FMS] remains the same and equally valid [in EPM’s protest].”. Gov’t XMJAR at 6. If
that were true (which it is not), Congress would not have legislated, and the SBA and
FAR Council would not have implemented, additional protections for small businesses to
safeguard against unlawful bundling. See, e.g., 15 U.S.C. § 631(j)(3) (declaring that the
policy of the U.S. Government is, “to the maximum extent practicable,” that Federal
agencies shall “avoid unnecessary and unjustified bundling of contract requirements that
precludes small business participation in procurements as prime contractors.”’).

Simply put, this Court cannot accept the Government’s position and allow ED to
avoid the mandatory procedural steps that must take place for an agency to properly
demonstrate that this bundled Solicitation is “necessary and justified.” If the Court
accepts the Government’s premise—that it may avoid these requirements all together—it
would signal a grave erosion of the important protections afforded to EPM (and other
small business contractors) that were specifically enacted to safeguard against
unnecessary and unjustified bundling. The Government’s attempt to shoehorn its
rationale or justification from FMS Investment as sufficient to establish that the bundled
Solicitation is “necessary and justified” is wrong.

At bottom, the decision in FMS Investment did not conclude that ED’s actions
were “necessary and justified.” Because, as shown below, ED failed to follow the
mandatory, procedural steps during acquisition plannning imposed upon it under FAR
Part 7 to protect small business participation as prime contractors, ED’s actions “involved
a violation of regulation or procedure.” Savantage Fin. Servs., 595 F.3d at 1286. Asa

result, EPM has suffered prejude because it has been deprived of the opportunity to

-4-
Case CaSeci-00-0240TO24- TOwduretLaseSRELEDEd G94G09/1R4Ge Pagé 30 of 30

compete as a prime contractor and it is squarely with this Court’s powers to grant EPM’s

MJAR and permanently enjoin ED from making any awards under the Solicitation.

B. The Solicitation Bundles Loan Servicing with Debt Collections
Services and ED’s Reasons for Doing So Are Not Necessary And
Justified and ED’s Actions Surrounding this Solicitation are
Arbitrary, Capricious, Irrational and Contrary to Law
The Solicitation is a substantially bundled requirement because it combines loan
servicing and debt collections services into a procurement greater than $2.5 million in a
manner that is unsuitable for prime contract awards to small business concerns. See FAR
§§ 7.107-3, 7.107-4. Because ED failed to follow the required bundling procedures—
during the acquisition plannaing stage—its decision to bundle can not be “necessary and
justified.” As a result, EPM has suffered prejudicial harm—i.e., it lost the ability to
compete as a prime contractor for debt collections services under the Solicitation. As

shown below, ED’s violation of law, regulation, and public policy—protecting small

business prime contractors—compels this Court to grant EPM’s MJAR.

m The Solicitation is a Bundled Requirement and ED’s Reasons
For Doing So Are Not Necessary And Justified

The Solicitation bundles loan servicing with debt collections services and it
therefore squarely falls within the statutory and regulatory definition of a bundled
requirement. “Bundling” occurs where a solicitation, “(1) consolidate[s] two or more
requirements that were previously procured under separate smaller contracts into a single

contract, and (2) [is] likely be unsuitable for award to a small business.” CHE Consulting,

ol.
Case CaSeci-00-0240TO24- TOvdurbe tase SRELEDEd G94@09/1P4§e Page IC of 30

Inc. v. U.S., 125 Fed. Cl. 234, 245 (2016) (quoting Benchmade Knife Co. v. U.S., 79 Fed.
Cl. 731, 739 (2007). 15 U.S.C. § 632(0); FAR § 2.101.

Here, the Solicitation contains both loan servicing and debt collections services
(i.e., services provided by private colletion agencies (“PCAs”) when loans are in
“default”). See, e.g., AR 20012 (indicating that offerors are required to provide services
when loans are in default); EPM MJAR at 13-14 (noting that loan services and debt
collections services are in the Solicitation). ED also confirmed that that debt collections
services are in the solicitation during Q&A’s. See AR 332, 339-340 (Responses to
Questions 92, 95, 168, and 170) (notifying offerors thath they are reuiquired to provide
debt collections services for accounts in “default”).

Despite these facts, the Government argues otherwise for the notion that the
Solicitation does not “qualify” as bundling. Gov’t XMJAR at 12. For example, the
Government contends that the Solicitation is not bundled because contractors would be
“utilizing ED provided established environment and tools{,|” the “[s]olutions shall only
utilize the tools provided by other Next Gen solutions,” and the new onmi-channel digital
platform will be “operated by different Next Gen vendors.”" Gov’t XMJAR at 12-14.
Unfortunately, this exercise in semantics must fail. This Solicition cannot fall outside the
definition of a bundled contract requirement simply because, although debt collections
services is in the Solicitaiton, some of the tasks that PCAs typically provide do not mirror
a detailed prior solicitation seeking debt collections sevices. The Government also

argues that another solicitation might contain debt collections services. Jd. at 14. That

 

‘ The Government cites to portions of the “FMS AR” that are not part of the
Administrative Record in EPM’s protest, namely documents tied to the PCA Solicitation
Cancellation. See Amended Index to the Administrative Record. EPM has only been
granted access to the Next Generation Solicitation documents. Jd.

ah
Case CaSeci-010-0240TO24- TOvdurbe tase SRELEDEd G4@09/1P4Ge PAgé IZ of 30

may be true, but irrelevant.

For the foregoing reasons and those in EPM’s MJAR, the Solicitation bundles
loan servicing and debt collections services and is unsuitable for award to small business.
The Government’s argument that the Solicitation does not qualtify as bundling is
irrational. It is also an unreasonable exercise in semantics—i.e., that Federal agencies
can avoid the bundling procedures alltogether so long as a soliciation neither mirrors nor
is a is carbon copy of a prior solicitation seeking the same services. In practice, such
reasoning would hollow out the bundling protections afforded to small business prime
contractors. Because, as shown below, ED also failed to follow during acquisition
planning the required procedural steps under the FAR, Small Business Act, and Title 13
to demonstrate that the bundled Solicitation is “necessary and justified,” EPM has been
deprived of an opportunity to compete as a prime contractor and has thus suffered
prejudice. Therefore, this Court must enjoin ED from making any awards under the

Solicitation and issue permanent injunctive relief.

Z. ED Failed to Follow the Mandatory Bundling Procedures
Under the FAR During Acquisiton Planning and The Court
Should Give Little Weight to ED’s Post Hoc Justifications
As stated in Savantage Fin. Servs., this Court must set aside improper agency
action where the “procurement procedure involved a violation of regulation or
procedure.” Savantage Fin. Servs., Inc. v. U.S., 595 F.3d 1282, 1286 (Fed. Cir. 2010).
Importantly, in bid protests, the Court of Federal Claims has routinely stated that an

agency’s post hoc rationalizations and arguments are to be given little weight.

PricewaterhouseCoopers Public Sector, LLP v. U.S., 126 Fed.Cl. 328, 359 (2004) (citing

7.
Case CaSeci-00-0240TO24- TOvdurbetLaseSRELEDEd G4@09/1R4Ge Page IG of 30

Vanguard Recovery Assistance v. U.S., 99 Fed.Cl. 81, 102 (2011) (“Post hoc declarations
and arguments will be discounted or disregarded.”’); see also BayFirst Solutions, LLC v.
U.S., 102 Fed.Cl. 677, 687 (2012) (citing Rig Masters, Inc. v. U.S., 70 Fed. Cl. 413, 424
(2006) (“We review the materials before the agency when it made its procurement
[decision] and cannot accept any ‘post hoc rationalizations’ offered as the basis for the
decision.”)). Moreover, the Court “may not affirm an improperly justified [decision]
simply because a rational basis for that [decision] might otherwise exist.” BayFirst
Solutions, 102 Fed.Cl. at 687 (citing OMV Med., Inc. v. U.S., 219 F.3d 1337, 1344 (Fed.
Cir. 2000)). As shown below, ED failed to follow the required bundling procedures
during the acquision planning stages of this Solicitation and ED’s post hoc justifications
are not a substitute for its requirement to follow these procedures. As a result, EPM
suffered prejudice because it lost the ability to compete as a prime contractor and this
Court should grant EPM’s MJAR.

“Acquisition planning should begin as soon as the agency need is identified.”
FAR § 7.104. Indeed, the acquisition planner “shall coordinate the acquisition plan or
strategy with the cognizant small business specialist when the strategy contemplates . . .
substantial bundling [as is the case here].” FAR § 7.104(d). Importantly, at that time,
“t]he small business specialist shall notify the agency Office of Small and
Disadvantaged Business Utilization or the Office of Small Business Programs if the
strategy involves—

(1) Bundling that is unnecessary or unjustified; or

(2) Bundled or consolidated requirements not identified as such by the agency

(see 7.107).

Id.
Case CaSeci-00-0240TO24- TOw¢urDetLaseSRELEDEd G4@09/1R4Ge Pagé IS of 30

Under this Solicitation, ED identified a need in late 2018 when it concluded that it
wanted to procure debt collections services along with loan servicing. It was at that time,
during acquisition planning for this Solicitation, that ED was required to follow the
relevant FAR Part 7 bundling procedures (including various notification and
documentation requriements) to determine if this bundled Solicitation is “necessary and
justified.”

The Small Business Act, the FAR, and relevant parts of Title 13 protect small
business contractors from unnecessary and unjustified bundling (as is the case here)
because they provide for specific and particularized procedures during acquisition
planning that Federal agencies must satisfy to justify bundling. For a bundled
solicitation to be lawful, agencies are required to conduct extensive market research and
take other important procedural steps during the acquisition planning process to establish
that bundling procurement requirements is “necessary and justified.” See 15 U.S.C. §
644(e)(2); see FAR § 7.107-3; see FAR § 7-107-4 (additional requirements for
“substantial bundling”); see also EPM MJAR at 23-29. The reason is simple: Congress
sought to protect and encourage prime small business participation in Federal contracts
and the only safeguard small businesses have against unreasonable and unnecessary
bundling is for Federal agencies to satisfy these mandatory, procedural requriements
during acquisition planning.

Where an agency fails to follow the required procedures to demonstrate that a
bundled requirement is “necessary and justified,” the bundled solicitation is unlawful.
Sigmatech, Inc., B-296401, Aug. 10, 2005, 2005 CPD § 156 (sustaining a protest where

the agency failed to follow the required FAR Part 7 procedures to determine whether

_9-
Case CaSeci-00-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1R4§e Pagé 36 of 30

bundling was “necessary and justified”); see also TRS Research, B-290644, Sept. 13,
2002, 2002 CPD § 159 (sustaining a protest because of improper bundling and because
the agency failed to follow the proper notification requirements); see Tyler Constr. Grp.
v. U.S., 570 F.3d 1329, 1335 (Fed. Cir. 2009).

In that regard, law and regulation provide that bundling is “necessary and
justified” if, when compared to meeting those requirements without bundling them, the
agency would receive “measurably substantial benefits” as a result of the bundling. 15
U.S.C. § 644(e)(2); FAR § 7.107-3. “Measurably substantial benefits,” for example,
includes:

(1) Cost savings;

(2) Price reduction;

(3) Quality improvements that will save time or improve or enhance

performance or efficiency;

(4) Reduction in acquisition cycle times, or
(5) Better terms and conditions.

Id.

To that end, the acquisition planning portion of the Administrative Record does
not demonstrate that these procedures were followed or that ED gave any consideration
as to how it will obtain “measurably substantial benefits” to justify its decision to bundle
the Solicitation. ED’s failure to follow the mandatory procedures under FAR § 7.107-3 is
arbitrary, capricious, and a clear violation of law and regulation because these procedures
were not followed during acquisition planning for this Solicitation. Savantage Fin.
Servs., 595 F.3d at 1286.

Further, where an agency is considering “substantial bundling” which for ED
procurements means bundling that results in a contract with an estimated value in excess

of $2.5 million (which is the case under the Solicitation), ED, in addition to addressing
-10-
Case CaSeci-010-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1P4Ge Pagé 1G of 30

the requirements under FAR§ 7.107-3, must also document in its acquisition strategy:

(1) The specific benefits anticipated to be derived from substantial bundling;

(2) An assessment of the specific impediments to participation by small business

concerns as contractors that result from substantial bundling;

(3) Actions designed to maximize small business participation as contractors,

including provisions that encourage small business teaming;

(4) Actions designed to maximize small business participation as subcontractors

(including suppliers) at any tier under the contract, or order, that may be awarded

to meet the requirements;

(5) The determination that the anticipated benefits of the proposed bundled

contract or order justify its use; and

(6) Alternative strategies that would reduce or minimize the scope of the

bundling, and the rationale for not choosing those alternatives.
FAR § 7.107-4(b).

In this respect, the acquisition planning portion of the Administrative Record does
not demonstrate that these procedures were followed to make a showing that bundling
this Solicitation is “necessary and justified.” ED’s failure to follow the procedures under
FAR § 7.107-4(b) is arbitrary, capricious, and a clear violation of law and regulation
because this procedure was not followed during acquisition planning for this Solicitation.
Savantage Fin. Servs., 595 F.3d at 1286. Even though ED failed to follow these
procedures, the Government is instead relying on post hoc justifications to support its
flawed approach. The Court should give these arguments little weight because they were
not part of ED’s decision-making during acquisition planning. Even if the Court does
give credence to these arguments, they are urational nonetheless.

The Government asserts “the administrative record establishes that ED fulfilled
the most significant requirements that an agency must satisfy in connection with a
bundling of services.” Gov’t XMJAR at 8. For example, the Government points again to

findings in the FMS Investment decision as justification for satisfying FAR § 7.107-

4(b)(1) and (5), arguing that that “[nJot only will the agency satisfy a congressional
-11-
Case CaSeci-010-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1R4Ge Pagé AC of 30

mandate, but it also will provide better and more consistent services to student
borrowers.” Gov’t XMJAR at 9 (citing FAR § 7.107-4(b)(1) (anticipated benefits from
substantial bundling), (5) (determination that benefits are justified)). The Government
likewise argues that, with the 2019 Appropriations Act, Congress elimintated the
possibility of an alternative approach. Jd. (citing FAR § 7.107-4(b)(6) (alternative
strategies to “reduce or minimize the scope of the bundling, and the rationale for not
choosing those alternatives.”). These arguments are urational and must fail for two
reasons.

First, ED’s decision to construe the 2019 Appropriations Act in such a manner
does not mean that the Act conferred carte blanche authority for ED to side-step the
particualrized, mandatory procedures regarding bundling of contract requirements.
Moreover, the Administrative Record is silent on any possible alternative strategies to
procuring loan servicing and debt collections services in a bundled manner. Even though
ED claims to have a reason for satisfying these requirements (which we think is both post
hoc and urational), ED did not document them as part of the FAR Part 7 procedures
during the acquisition planning stage prior to the release of this Solicitation.

Second, the omni-channel digtal platform—that is being procured under a
different solicitation—is what ED has envisioned to provide “consistent services to
borrowers.” The fact that contractors providing loan servicing and debt collections
services behind the scenses (the call centers) doesn’t change that fact that the digital
platform is what is achieving that goal of consistency. Indeed, even if providing
“consistent services” has anything to do with contractors working as one, unified brand,

see AR 126 (working under one brand), AR 492 (same), that still does not change the fact

-12-
Case CaSecl-00-0240TO24- TOv¢uretLaseSRELEDEd G4@09/1PR4Ge Pagé IS of 30

that PCAs will need to comply with the Fair Debt Collections Practices Act, which
requires, among other things, that PCAs use their “true name” when contacting
borrowers. 15 U.S.C. § 1692e(14) (noting various false and misleading practices that
PCAs may not engage in, including the “use of any business, company, or organization
name other than the true name of the debt collector’s business, company, or
organization.”).

To that end, given the practical implementation of the NextGen environment and
that the Solicitation contains loan servicing and debt collections services, it is irrational to
conclude how the bundled Solicitation will provide for “consistent services to student
borrowers” when all of the contractors will be working behind the omni-channel digital
platform. Even if ED satisfied this requirement (which we believe it did not), ED did not
document this benefit during the acquisition planning stage prior to the release of this
Solicitation.

The Government next points to market research as a demonstration that it satisfied
the requirement that it document “assessment of the specific impediments to participation
by small business concerns as [prime] contractors that result from substantial bundling.”
Gov’t XMJAR at 9-10 (citing FAR § 7.107-4(b)(2)). That is irrational for two reasons.

First, the market research on which ED relied was conucted in 2017 and premised
on a procurement that did not contain debt collections services. EPM MJAR at 10; AR
14271-14380. Second, and moreover, the record citation that the Government points to,
AR 522-30, which indicates that “there were not two small businesses who could
perform the full suite of required services,” is also irrational. The document is bolstered

by incomplete (stale) market research and notes that an award is not suitable for small

2%
Case CaSeci-00-0240TO24- TOwdurbetLaseSRELEDEd G94@09/1R4Ge Page IO of 30

businesses because the agency would be making a “single award.” AR 522. That is not
true. The Solicitation clearly calls for multiple awards. See AR 23266 (multiple awards);
see also AR 324 at Question 24 (same). Regardless, this is another post hoc
rationalization to justify the fact that ED did not follow the correct procedures under FAR
Part 7.7

Simply put, ED’s attempt to satisfy these mandatory procedures post-hoc cannot
withstand judicial scutiny. See PricewaterhouseCoopers, 126 Fed.Cl. at 359; see also
BayFirst Solutions, 102 Fed.Cl. at 687 (noting that the Court “may not affirm an
improperly justified [decision] simply because a rational basis for that [decision] might
otherwise exist.”). If it does withstand judicial review, then these important acquisition
planning procedures would ring hollow because ED (and other Federal agencies) would
only need to justify their actions during litigation rather than following these procedures
during acquisition planning. That is not what Congress intended. That approach also
harms small businesses. That approach harmed EPM.

At bottom, as discussed herein and in EPM’s MJAR, the acquisition planning
portion of the Administrative Record does not contain any record evidence that ED
carried out any of the procedural requirements for bundling under FAR Part 7, the Small
Business Act, or Title 13. The Government’s attempt to erode these important small
business protections by justifying them outside of the acquistion planning timeframe is

a post hoc argument to justify its unlawfully bundled Solicitation. As a result, ED has not

 

? To the extent that ED relies on an unsigned, undated document (not on ED letterhead)
that was created after the acquisition planning portion of the Administrative Record was
furnished under FMS Investment to show that a set-aside was not possible, that document
likewise refers to market research that was conducted in 2017 for a prior procurement
that did not involve debt collections services.

-14-
Case CaSeci-00-0240TO24- TOvdurbe tase SRELEDEd G94@09/1 Page Pagé 20 of 30

demonstrated that the bundled Solicitation is “necessary and justified.” Therefore, EPM
has suffered prejudice because ED deprived it of the opportunity to compete as a prime
contractor for debt collections services and this Court must enjoin ED from making any

awards under the Solicitation and issue permanent injunctive relief.

i As Detailed In The FAR and Title 13, a Solicitation that
Provides for Teaming and Subcontracting Does Not Mean the
Solicitation is Suitable for Award to Small Business

The Small Business Act provides that the Federal government, “to the maximum
extent practicable” shall “avoid unnecessary and unjustified bundling of contract
requirements that precludes small business participation in procurements as prime
contractors.” Jd. (emphasis added). For a bundled requirement to be unsuitable for
award to small businesses, both statute and regulation provide several factors that
agencies should consider when making such a determination:

(A) the diversity, size, or specialized nature of the elements of the

performance specified;

(B) the aggregate dollar value of the anticipated award;

(C) the geographical dispersion of the contract performance sites; or

(D) any combination of the factors described in subparagraphs (A), (B),

and (C).

15 U.S.C. § 632(0)(2); see FAR § 2.101; see also EPM MJAR at 21-22 (discussing why
the Solicitation is unsuitable for award to small businesses).

Importantly, the FAR and Title 13 specifically exclude small business teaming
arrangements from the bundling suitability analysis—recognizing that an agency should
not be permitted to force teaming as a way around bundling restrictions. FAR § 2.101

(bundling occurs when efforts are combined in a manner “that is likely to be unsuitable

for award to a small business concern (even if it is suitable for award to a small business
-15-
Case CaSeci-00-0240TO24- TOvdurbetLaseSRELEDEd G4@09/1P4Ge ParOée 2 of 30

with a Small Business Teaming Arrangement)’); 13 C.F.R. § 125.1 (bundling occurs
when efforts are combined in a manner “that is likely to be unsuitable for award to a
small business concern (but may be suitable for award to a small business with a Small
Business Teaming Arrangement) . . . .”).

Here, the Government’s position is that the Solicitation provides for small
business participation in two manners: (1) via teaming arrangements and (2) via a
subcontracting plan. See Gov’t XMJAR at 4-5 (stating that the Solicitation provides
“significant opportunities for small businesses within the solicitation via teaming
agreements and a robust Small Business Participation Plan requirement.”). According to
the Government, this is enough. Unfortunately, these aspects of the Solicitation, while
commendable, are insufficient to meet the standard set forth under the bundling
regulations. The Government ignores that point.

As stated above, FAR § 2.101 and 13 C.F.R. § 125.1 expressly provide that the
small business suitability analysis does not take into consideration teaming arrangements.

Subcontracting and teaming are separate issues.

4. The Mandatory Notification Requirements Under the FAR
and Title 13 are Not “Irrelevant”

Together, the notification requirements under the FAR and Title 13 are critical to
ensuring that small businesses are protected from an agency’s unnecessary and
unjustified bundling of contract requirements. Given that many of the required
notifications occur during the acquision planning stages of a procurement, they are
perhaps some of the most important protections afforded to small businesses. Simply

put, proper notification at the time the agency decides to bundle a requirement (i.e.,

~16-
Case CaSeci-00-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1P4Ge PAGE 22 of 30

before a solicitation is released) provides for the SBA and small businesses to have an
opportunity to voice their input and discuss possible alternative stragtegies to bundling.
It also allows small businesses to prepare for any properly justified bundled requriement.
Indeed, the result of such communications could even be incoporated into the agency’s
documented rationale regarding its decision to either bundle or not bundle.

Here, the Government unreaonably attempts to marginalize the notification
requirements. See generally, Gov’t XMJAR at 10-12. Specifically, the Government’s
position is if bundling is justified (after the fact), the “technical requirements in service of
the justification question (i.e., notifying parties potentially interested in challenging the
bundling) are irrelevant.” Id. at 12. To the extent that the Government suggests that the
litigation surrounding NextGen satisfies these notification reqruiements, Gov’t XMJAR
at 11, that is irrational and inconsistent with the plain language of the FAR and Title 13.

Simply, technical requirements of FAR Part 7 and Title 13 are not “irrelevant”
because they employ mandatory language (e.g., “shall notify” and “must notify”). See
FAR § 7.107-5(a)(1) (“[t]he contracting officer shall notify each small business
performing a contract that it intends to bundle the requirement at least 30 days prior to
the issuance of the solicitation for the bundled requirement.”) (emphasis added); see
also 13 C.F.R. § 125.2(d)(5) (same). ED made no such notifications. Similarly, as
discussed above, because this Solicitation is a “substantially bundled” requirement, the
acquisition planner was also required to “coordinate the acquisition plan or strategy with
the cognizant small business specialist” and the “small business specialist shall notify the
agency Office of Small and Disadvantaged Business Utilization or the Office of Small

Business Programs if the strategy involves -

-17-
Case CaSeci-010-0240TO24- TOvdurbetLaseSRELEDEd C94G09/1P4Ge PAgE 2 of 30

(1) Bundling that is unnecessary or unjustified: or
(2) Bundled or consolidated requirements not identified as such by the agency.

FAR § 7.104(d). This important notification also did not occur. Indeed, all of the
notification requirements, taken together, serve to protect small businesses, like EPM,
because they provide the time for small business to engage with Federal agencies prior to
the publication of a bundled solicitation.’

Nothing in the FAR suggests that the FAR Part 7 procedural requirements is for
the sole purpose of establishing the justification to bundle nor does the FAR suggest that
these notification requirements are optional once justification is established. These
important notification requirements go hand-in-hand with Title 13 because, among the
many notification requirements, acquisition planners are required to “[p]rovide
opportunities for the participation of small business concerns during acquisition
planning processes and in acquisition plans.” 13 C.F.R. § 125.2(c)(1)(v1); see also EPM
MJAR at 25-26. Under this Solicitation, that did not occcur.

At bottom, ED’s failure to properly follow the required notification requirements
is irrational and contrary to law and regulation. As a result, EPM suffered prejudice
because had ED followed these notification requirements, EPM—and SBA, OSDBUs,
and PCRs—would have at least had the opportunity to voice their concerns regarding the
proposed bundled contract requirements and to discuss possible alternatives to achieving

ED’s procurement goals without harming small business participation at the prime

 

3 To be sure, had ED conducted market research from December 2018—J anuary 2019

when it decided to procure debt collections services (together with loan servicing), it not

only would have had an opportunity to discuss with, or receive, information about the

capabilities of small business PCAs and loan servicers but also it would have had an

opportunity to follow the FAR and document its reasons chosing its preferred approach.
-18-
Case CaSeci-00-0240TO24- TOv¢urbetLaseSRELEDEd G4@09/1 Page Pagé 24 of 30

contact level. Therefore, this Court must grant EPM’s MJAR and issue permanent

injunctive relief.

C. The HUBZone Scheme is Irrational and Lacks Record Support

As an initial matter, contracting officers “are entitled to exercise discretion upon a
broad range of issues confronting them in the procurement process.” Jmpresa
Construzioni Geom. Domenico Garufi v. U.S., 238 F.3d 1324, 1332 (Fed. Cir. 2001).
Similarly, the presumption of regularity is afforded to agency decisions. Gov’t XMJAR
at 16 (citing Am-Pro Protective Agency, Inc. v. U.S., 281 F.3d 1234, 1239-41 (Fed. Cir.
2002)). Even with that backdrop, the small business subcontracting scheme lacks record
support and is therefore not rational.

Here, the Solicitation “provides that contractors meet an iitial HUBZone
subcontracting goal of 19%, which is more than six times greater than ED’s published
FY2019 annual subcontracting goal of 3%” and that it also “requires contractors to
escalate the 19% HUBZone goal in the base year to 25% within two years of award and
then to 30% within three years of award.” AR 63; EPM MJAR at 31. The HUBZone
subcontracting goals, moreover, are part of the evaluation scheme as the Solicitation
cautions offerors that they “will not be eligible for award if it fails to submit an
acceptable SBPP.” Jd. Unfortunately, this drastic deviation not attainable and EPM
would therefore be prejudiced in not being able to meet these goals (assuming, of course,
that the Solicitation is also unbundled).

The record does not reflect any market research nor does it reflect any explanation

whatsoever regarding ED’s decision to abruptly change the small business subcotracting

-19-
Case CaSeci-00-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1 Page Pagé 2 of 30

scheme in Amendment 3. The record likewise does not reflect any rationale or reasoned
decision-making for why ED significantly deviated from its annual subcontrating goals in
creating this small business subcontracting scheme. The only record document that the
Government cites to is that the “SBA expressed enthusiastic approval for the plan.” Gov’t
XMJAR at 16; See AR 548. Even attaching the presumption of regularity to this agency
action, a closer inspection reveals that the SBA PCR’s input was after ED had already
published the Solicitation on FedBizOpps. AR 548 (“FSA already has it in motion with
FedBizOpps, so hopefully it still looks good to you as the horse is halfway out the
barn!”).

At bottom, EPM has not and is not asking for a “higher guaranteed target” as the
Government wrongfully believes, Gov’t XMJAR at 16, and EPM is not making the
argument that “[t]he SBPP [] eliminate[s] small businesses such as EPM from
participation.” Jd. To the contrary, EPM’s argument is that no small business offeror
(and possibly large business offerors) could reasonably meet the HUBZone goaling
requirements and EPM is quite clearly prejudiced by this action. To that end, the
Government misconstrues the “non-trivial competitive injury” prejudice inquiry that
EPM clearly meets. Such an injury does not require EPM to be eliminated from
participation, as the Government contends, it merely requires that there is a more than
trivial injury to EPM’s ability to compete. The unrealistic HUBZone goaling scheme

does exactly that. EPM has suffered prejudice and the Court must grant EPM’s MJAR.

il, A PERMANENT INJUNCTION IS APPROPRIATE

Under the Tucker Act, the Court “may award any relief that [it] considers proper,

-20-
Case CaSeci-00-0240TO24- TOwdurbetLateSRELEDEd G94@09/1P4Ge Pagé 26 of 30

including declaratory and injunctive relief’ in bid protest cases. See 28 U.S.C.
§ 1491(b)(2); see also Centech Grp., Inc. v. U.S., 554 F.3d 1029, 1037 (Fed. Cir. 2009).
In deciding whether to award injunctive relief, this Court considers:

(1) whether the plaintiff has succeeded on the merits;

(2) whether the plaintiff will suffer irreparable harm without an injunction;

(3) whether the balance of the hardships favors an injunction; and

(4) whether an injunction is in the public interest.

See PGBA, LLC v. U.S., 389 F.3d 1219, 1228-29 (Fed. Cir. 2004) (citation omitted). For
the reasons set forth below, EPM submits that it is entitled to the permanent injunctive
relief sought.

First, for the forgoing reasons discussed herein and in EPM’s MJAR,
respectfully, this Court should find that EPM has succeeded on the merits.

Second, given that the Solicitation has bundled loan servicing and debt collections
services in a manner that is not “necessary and justified,” EPM has been prejudiced as it
is unable to compete as a prime contractor because the Solicitation is unsuitable for
award to a small business. Insight Sys. Corp. v. U.S., 110 Fed. Cl. 564, 582 (2013).
Indeed, monetary loss which threatens the very existence of a concern’s business also
constitutes ureparable harm sufficient to establish entitlement to injunctive relief. See,
e.g., Wis. Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir. 1985).

Third, the balance of hardships weighs in favor of granting a permanent
injunction because there is no reason to believe that the this Solicitation is an emergency
procurement, or that ED would be adversely impacted if the issuance of the awards under
the Solicitation is delayed for a limited amount of time. Further, the tasks to be

performed by the loan servicers and PCAs under this Solicitaiton will not even begin

until the omni-channel digital platform has been completed. Moreover, any delays to the

-94-
Case CaSeci-00-0240TO24- TOwdurbetLaseSRELEDEd G94G09/1 Page Page 2 of 30

implementation of awards under this Solicitation are a direct result of ED’s improper and
unlawful conduct, as outlined above. ED chose to act unlawfully, arbitrarily,
capriciously, and without a rational basis. Thus, to the extent that there is any burden to
be borne, ED should be the party to bear it. See, e.g. PGBA, LLC v. U.S., 57 Fed. Cl.
655, 663 (2003) (finding that harm caused to the Government by inconvenience or a
delay in performance is generally less significant than the harm caused to a bid protester
if the protest is ultimately sustained).

Fourth, generally, the public imterest is served by ensuring fair and open
competition in the procurement process. Cincom Sys. v. U.S., 37 Fed. Cl. 266, 269
(1997) (citing Magellan Corp. v. U.S., 27 Fed. Cl. 446, 448 (1993). This is particualrly
true where Congress has specifically enacted legislation to protect small businesses from
unnecessary and unjustified bundling. Moreover, it is a well-settled principle that there is
an overriding public interest in preserving the integrity of the Federal procurement
process by requiring the Government to follow its procurement statutes and regulations.
CW Gov't Travel, Inc. v. U.S., 61 Fed. Cl. 559, 576 (2004) (citing United Int’]
Investigative Servs., Inc., v. U.S., 41 Fed. Cl. 312, 323 (1998)) (holding that the “public
has a strong interest in preserving the integrity of the procurement process.”).
Additionally, this Court has acknowledged that the public interest is served by, “fostering
increased small business participation,” in Federal procurement. Weeks Marine, Inc. v.
U.S., 79 Fed. Cl. 22, 37 (2007). Finally, ED’s strong push towards quickly implementing
the Solicitation may, in ED’s estimation, result in a more convenient procurement
mechanism from the perspective of administrative convenience; however, this Court has

long recognized that the public interest, “is not well-served when contracting officials

-22-
Case CaSeci-010-0240TO24- TOvdurbetLaseSRELEDEd G94@09/1 Page Page 2B of 30

tush to save a few weeks and end up delaying contracts by many months,” or in this case
years. Univ. Research Co. v. U.S., 65 Fed. Cl. 500, 515 (2005).

As set forth above, ED has acted arbitrarily and capriciously, abused its
discretion, violated the law, and infringed upon the rights of EPM (and other small
businesses) to participate as a prime contractor under the Solicitation. Issuance of a
permanent injunction will thus serve the public interest by protecting the integrity of
small business participation as prime contractors in a competitive procurement.

Therefore, it is in the public interest for the Court to issue permanent injunctive relief.

Ni CONCLUSION

In sum, the Government claims that it may move forward with the bundled
Solicitation because it is okay to justify bundling post hoc during litigation rather than
justify it by following the procedural steps that ED was required to take during
acquisition planning to demonstrate that the bundled Solicitation is “necessary and
jusitified.” In other words, to the Government, the ends justify the means. If that
position is upheld here, then in addition to allowing Federal agencies to side-step
bundling procedures designed to preserve small business participation as prime
contractors, they will also no longer be deterred from skipping any of the other
procedural steps in Federal procurement designed to prevent unwise or improper agency
actions.

For all of the foregoing reasons and the reasons discussed in EPM’s MJAR, EPM
respectfully requests that this Court grant its MJAR and permanently enjom ED from

making awards under the Solicitation unless and until ED conforms with the

pg.
Case CaSecl-010-0240TO24- TOvduretLaseSRELEDEd G94@09/1 Page PAgE 2D of 30

requirements under law and regulation, including the FAR, the Small Business Act, and

Title 13 as well as with this Court’s order granting EPM’s MJAR. Finally, EPM requests

that this Court grant any such other relief, including awarding attorneys’ fees and costs,

as the Court deems just and proper.

Dated: September 11, 2019

Of Counsel:

Matthew R. Keller

Praemia Law, PLLC

11710 Plaza America Dr., Suite 200
Reston, VA 20190

Respectfully submitted,

MATROSS EDWARDS LLC

/s/ Joshua B. Duvall
Joshua B. Duvall
Matross Edwards LLC
1717 K Street NW, Suite 900
Washington, DC 20006
202.854.9959
jduvall@matrossedwards.com
Attorney of Record for
Emergency Planning Management, Inc.

4.
Case CaSeci-00-0240TO24- TOwduretLaseSRELEDEd G94@09/1 Page BAgé 30 of 30

CERTIFICATE OF SERVICE

 

I hereby certify that, on September 11, 2019, a true and correct copy of the
foregoing was electronically filed with the Clerk of Court using the Court’s Case
Management/Electronic Case Files (“CM/ECF’”) system, which will send notification to

all counsel of record in this matter who are registered with the Court’s CM/ECF system.

/s/ Joshua B. Duvall
Joshua B. Duvall
